330 S.W.3d 606 (2011)
Kimberly STARK, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71877.
Missouri Court of Appeals, Western District.
February 1, 2011.
Richard A. Koehler, Butler, MO, for appellant.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Kimberly Stark appeals the majority decision of the Labor and Industrial Relations Commission, Division of Employment Security, denying unemployment benefits. She claims on appeal that she was not guilty of misconduct in the loss of her employment. The judgment is affirmed. Rule 84.16(b).